Per Curiam.
There was no unlawful preference to the extent that Edward Langer Printing Co., Inc., Quadri Color Company and Lathrop Paper Company received payments pursuant to the agreement of January 5, 1931, for services performed and materials *682furnished thereunder. (Jaquith v. Alden, 189 U. S. 78; Matter of Stern & Co., Inc., 54 F. [2d] 478.) Payment, however, on March 31, 1931, of interest on notes held by these defendants previous to January 5, 1931,. to that, extent depleted the assets available for other creditors and constituted, a preference under section 15 of the Stock Corporation Law.,
The judgment so far as appealed from should be modified by directing judgment in favor of the- defendant Gross, as assignee for the benefit of creditors of Theatre Magazine Company against Edward Langer Printing Co.,, Inc., for $223.53, against Quadri Color Company for $61.58, and against. Lathrop Paper Company for $136.79, in each case with interest, from March 31, 1931, and as so modified affirmed, without costs.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Judgment so far as appealed from modified by directing judgment in favor of the defendant William L. Gross, as assignee, etc., against Edward Langer Printing Co., Inc., for $223.53, against Quadri Color Company for 161.58,. and against Lathrop Paper Company for $136.79, in each case with interest from March 31, 1931, and as so modified affirmed, without costs.